PER CURIAM.
This is a motion for an appeal.from a '$1,700 judgment, in a suit on an insurance policy for damage to a wrecked autopiobile. It is the contention, of the insurance .company that the court improperly submitted to -the jury the issue as to whether or not the .automobile could have been repaired to place it in the same condition it was prior to the accident. There was conflicting expert evidence as to the practicability of repairing the automobile, and the reasonable •cost of repair. Without considering the plaintiff’s evidence, which the insurance •company contends was insufficient, we are •of the opinion that under the insurance contract the extent of plaintiff’s damages was a proper jury issue in the case and was prpperly submitted by the instructions.
The motion for appeal is denied and the judgment stands affirmed.